DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 July 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1, 3-4, 8, 10 and 21-22. Claims 2, 9, 11-20 are cancelled. Claims 24-32 are new additions. Claims 1, 3-8, 10 and 21-32 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1, 3-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1).
Nagahara discloses a tire 1. The tire has a tread pattern including the use of: a tread portion 2; the tread portion has a plurality of crown main grooves 4 and shoulder main grooves 3 which continuously extend in a tire circumferential direction; a center land region 7, a pair of shoulder land regions 5 and a pair of middle land regions 6 – (construed as a land portion adjacent to one or more main groove, among the plurality of main grooves, and a pair of shoulder land portions that sandwich the land portion and the plurality of main grooves); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


the center land region has a center groove 30 which extends axially across the land region and terminates within the land region; and each of the center grooves has, each of the lateral grooves has a wide-width part 35 that is coupled with a crown main groove – (construed as a first portion communicating with the main groove), and a narrow-width part 36 that is coupled with the wide-width part – (construed as a second portion connected to the first portion, the first portion has a larger groove width than the second portion). 
While Nagahara discloses the width-width portion has a larger groove width than the narrow-width portion; it does not explicitly disclose the depths of the wide-width and narrow-width portions. 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depths/widths of the wide-width and narrow-width portions in the claimed manner; since Ogihara discloses providing a middle land portion 6 having a lug groove 8; 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


the lug groove being configured to have main portion 14 – (construed as a second portion) and a sipe 13 and protrusion front wall 15 – (both being considered as a first portion). The sipe/protrusion front wall have a smaller depth than the lug main body part – (corresponds to the first portion has a smaller groove depth than the second portion). Additionally, the sipe/protrusion front wall – (corresponds to a first portion main body part having a first depth) and a top wall 16  - (corresponds to a first portion sub part having a second depth smaller than the first depth); the sipe/protrusion front wall/main body part having a first width and the top wall/sub part having a second width smaller than the first width); the first depth of the sipe/protrusion front wall/main body part is larger than the first width of the sipe/protrusion front wall/main body part; the second depth of the top wall/sub part is larger than the second width of the top wall/sub part, and the sipe/protrusion front wall/main body part and the top wall/sub part are aligned in the tire circumferential direction. Furthermore, Ogihara discloses such an arrangement is advantageous for increasing rigidity of a portion of the lug groove on the side of the opening which thus improves steering stability, noise performance and drainage performance of the tire, see [0041].
Regarding claims 3-7, modified Nagahara discloses the first portion includes a groove wall formed in a step shape by the main body part and the sub part, and the first width of the sipe/protrusion front wall/main body part is equal to a groove width of the second portion, see Ogihara figure above; each of the lateral grooves has a terminal end within the land portion, and the land portion has sipes extending from the terminal end; and the center land portion 7 has center chamfered portions 38 – (construed as circumferential recesses) that are provided at a corner portion between a tread surface of the center land portion and a groove wall of the crown main groove and that extend in the tire circumferential direction, and each of the circumferential recesses communicates with a first side in the tire circumferential direction of the first portion 35 of the lateral grooves, see Nagahara figure above.
Regarding claim 10, as previously discussed, modified Nagahara has a center land portion 7 – (construed as a crown land portion), a pair of middle land portions 6 adjacent to the center/crown land portion, and a pair of shoulder land portions 5 that are adjacent to the middle land portions and provided at endmost tread edge sides. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The land portion is formed as at least one of the pair of middle land portions, each of the middle land portions has, as the lateral grooves, middle grooves 18 – (construed as first middle lateral grooves each having the first portion at the crown land portion side), and middle grooves 18 – (construed as second middle lateral grooves each having the first portion at the shoulder land portion side), the middle lateral grooves being alternately provided in the tire circumferential direction).
As to the tread portion specifies how the tire is to be oriented when mounted to a vehicle: This limitation is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Moreover, it is readily seen in the figure above that taking the left side of the figure as an “tread pattern outside”; modified Nagahara tread pattern features, the middle land portions 18 including an outer middle land portion 6 located at an outer side of the vehicle when the tire is mounted on the vehicle, in the outer middle land portion 6, the second middle lateral grooves 18 are formed without facing the first portions of the first middle lateral grooves in the tire circumferential direction, and the land portion is formed as the crown land portion 5.
Claims 8, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1) as applied to claims 1, 7 above, and further in view of Kujime (US 2015/0258858 A1).
Regarding claim 8, modified Nagahara does not explicitly disclose the use of chamfers in the claimed manner. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kujime discloses tread land portions having the edges of the main grooves be chamfered to prevent uneven edge wear, see [0016], [0069]. Moreover, it is clear from the figures of Nagahara and Kujime the chamfered portions 38 of Nagahara are recessed more than the chamfered portions of Kujime; and where providing all of the center land portion with Kujime’s chamfer would provide the land portion with chamfers that are provided at the corner portion between the tread surface of the land portion and the groove wall of the main groove, that extend in the tire circumferential direction, and each of the chamfers communicates with a second side in the tire circumferential direction of the first portion of the lateral groove.
Regarding claims 23-25, as previously discussed, modified Nagahara discloses the land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the land portion that directly abuts the main groove; and where the land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the land portion that directly abuts the main groove; and the land portion further includes a chamfered portion 38/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part.
Regarding claim 26, as previously discussed, modified Nagahara discloses the use of a circumferentially extending chamfer that is directly connected to the sub part and whose depth – (construed as a third depth); and a chamfer/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part, where with guidance provided by the figures a chamfer depth that is obviously smaller that the depth of the chamfer/circumferential recess and where the depths of both the chamfer and chamfer/circumferential recess are smaller than the first depth of the main body part and the second depth of the sub part.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1).
Nagahara discloses a tire 1. The tire has a tread pattern including the use of: a tread portion 2; the tread portion has a plurality of crown main grooves 4 and shoulder main grooves 3 which continuously extend in a tire circumferential direction; a center land region 7, a pair of shoulder land regions 5 and a pair of middle land regions 6 – (construed as a land portion adjacent to one or more main groove, among the plurality of main grooves, and a pair of shoulder land portions that sandwich the land portion and the plurality of main grooves); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


the center land region has a center groove 30 which extends axially across the land region and terminates within the land region; and each of the center grooves has, each of the lateral grooves has a wide-width part 35 that is coupled with a crown main groove – (construed as a first portion communicating with the main groove), and a narrow-width part 36 that is coupled with the wide-width part – (construed as a second portion connected to the first portion, the first portion has a larger groove width than the second portion). 
While Nagahara discloses the width-width portion has a larger groove width than the narrow-width portion; it does not explicitly disclose the depths of the wide-width and narrow-width portions. 
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depths/widths of the wide-width and narrow-width portions in the claimed manner; since Ogihara discloses providing a middle land portion 6 having a lug groove 8; 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


the lug groove being configured to have main portion 14 – (construed as a second portion) and a sipe 13 and protrusion front wall 15 – (both being considered as a first portion). The sipe/protrusion front wall have a smaller depth than the lug main body part – (corresponds to the first portion has a smaller groove depth than the second portion). Additionally, the sipe/protrusion front wall – (corresponds to a first portion main body part having a first depth) and a top wall 16  - (corresponds to a first portion sub part having a second depth smaller than the first depth); the sipe/protrusion front wall/main body part having a first width and the top wall/sub part having a second width smaller than the first width); the first depth of the sipe/protrusion front wall/main body part is larger than the first width of the sipe/protrusion front wall/main body part; the second depth of the top wall/sub part is larger than the second width of the top wall/sub part, and the sipe/protrusion front wall/main body part and the top wall/sub part are aligned in the tire circumferential direction; and the first portion includes a groove wall formed in a step shape by the main body part and the sub part, see figure above. And with guidance provided by the figure above, the second depth of the sub part is 60% to 85% of the first depth of the main body part. In any event, having the second depth of the sub part be 60% - 85% of the first depth of the main body part would have been obvious to one of ordinary skill in the art as such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to form the sub/main parts to include the depth ratio in the claimed manner to advantageously form an arrangement that is advantageous for increasing rigidity of a portion of the lug groove on the side of the opening which thus improves steering stability, noise performance and drainage performance of the tire, see Ogihara [0041].
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1) as applied to claim 21 above, and further in view of Kujime (US 2015/0258858 A1).
Regarding claim 27, modified Nagahara does not explicitly disclose the use of chamfers in the claimed manner. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kujime discloses tread land portions having the edges of the main grooves be chamfered to prevent uneven edge wear, see [0016], [0069]. Moreover, it is clear from the figures of Nagahara and Kujime the chamfered portions 38 of Nagahara are recessed more than the chamfered portions of Kujime; and where providing all of the center land portion with Kujime’s chamfer would provide the land portion with chamfers that are provided at the corner portion between the tread surface of the land portion and the groove wall of the main groove, that extend in the tire circumferential direction, and each of the chamfers communicates with a second side in the tire circumferential direction of the first portion of the lateral groove.
Regarding claims 28-29, as previously discussed, modified Nagahara discloses the land portion includes a chamfered portion 38/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part; and a circumferentially extending along the main groove chamfer that is directly connected to the sub part and whose depth – (construed as a third depth); and a chamfer/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part, where with guidance provided by the figures a chamfer depth that is obviously smaller that the depth of the chamfer/circumferential recess and where the depths of both the chamfer and chamfer/circumferential recess are smaller than the first depth of the main body part and the second depth of the sub part.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1).
Nagahara discloses a tire 1. The tire has a tread pattern including the use of: a tread portion 2; the tread portion has a plurality of crown main grooves 4 and shoulder main grooves 3 which continuously extend in a tire circumferential direction; a center land region 7, a pair of shoulder land regions 5 and a pair of middle land regions 6 – (construed as a land portion adjacent to one or more main groove, among the plurality of main grooves, and a pair of shoulder land portions that sandwich the land portion and the plurality of main grooves); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


the center land region has a center groove 30 which extends axially across the land region and terminates within the land region; and each of the center grooves has, each of the lateral grooves has a wide-width part 35 that is coupled with a crown main groove – (construed as a first portion communicating with the main groove), and a narrow-width part 36 that is coupled with the wide-width part – (construed as a second portion connected to the first portion, the first portion has a larger groove width than the second portion). 
While Nagahara discloses the width-width portion has a larger groove width than the narrow-width portion; it does not explicitly disclose the depths of the wide-width and narrow-width portions. 
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depths/widths of the wide-width and narrow-width portions in the claimed manner; since Ogihara discloses providing a middle land portion 6 having a lug groove 8; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

the lug groove being configured to have main portion 14 – (construed as a second portion) and a sipe 13 and protrusion front wall 15 – (both being considered as a first portion). The sipe/protrusion front wall have a smaller depth than the lug main body part – (corresponds to the first portion has a smaller groove depth than the second portion). Additionally, the sipe/protrusion front wall – (corresponds to a first portion main body part having a first depth) and a top wall 16  - (corresponds to a first portion sub part having a second depth smaller than the first depth); the sipe/protrusion front wall/main body part having a first width and the top wall/sub part having a second width smaller than the first width); the first depth of the sipe/protrusion front wall/main body part is larger than the first width of the sipe/protrusion front wall/main body part; the second depth of the top wall/sub part is larger than the second width of the top wall/sub part, and the sipe/protrusion front wall/main body part and the top wall/sub part are aligned in the tire circumferential direction; and the first portion includes a groove wall formed in a step shape by the main body part and the sub part, see figure above. And with guidance provided by the figure above, the second depth of the sub part is 60% to 85% of the first depth of the main body part; and a first depth of the main body part is 50% - 80% of a groove depth of the second portion; and a length in the tire circumferential direction of the sub part is 80% - 120% of a groove depth of the second portion; and a length in the axial direction of the first portion is 15% - 45% of a length in the tire axial direction of one of the lateral grooves.
Moreover, in any event, providing the main/sub/first/second parts/portions in the claimed manner would have been obvious to one of ordinary skill in the art, as such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. And one would have been motivated to form the sub/main/first/second parts/portions to include the depth/length ratios in the claimed manner to advantageously form an arrangement that is beneficial for increasing rigidity of a portion of the lug groove on the side of the opening which thus improves steering stability, noise performance and drainage performance of the tire, see Ogihara [0041].
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2016/0082780 A1 – of record), in view of Ogihara (US 2017/0015144 A1) as applied to claim 22 above, and further in view of Kujime (US 2015/0258858 A1).
Regarding claim 30, modified Nagahara does not explicitly disclose the use of chamfers in the claimed manner. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kujime discloses tread land portions having the edges of the main grooves be chamfered to prevent uneven edge wear, see [0016], [0069]. Moreover, it is clear from the figures of Nagahara and Kujime the chamfered portions 38 of Nagahara are recessed more than the chamfered portions of Kujime; and where providing all of the center land portion with Kujime’s chamfer would provide the land portion with chamfers that are provided at the corner portion between the tread surface of the land portion and the groove wall of the main groove, that extend in the tire circumferential direction, and each of the chamfers communicates with a second side in the tire circumferential direction of the first portion of the lateral groove.
Regarding claims 31-32, as previously discussed, modified Nagahara discloses the land portion includes a chamfered portion 38/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part; and a circumferentially extending along the main groove chamfer that is directly connected to the sub part and whose depth – (construed as a third depth); and a chamfer/circumferential recess extending in the tire circumferential direction along the main groove and that is directly connected with the main body part, where with guidance provided by the figures a chamfer depth that is obviously smaller that the depth of the chamfer/circumferential recess and where the depths of both the chamfer and chamfer/circumferential recess are smaller than the first depth of the main body part and the second depth of the sub part.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749